Citation Nr: 1108486	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-22 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for service-connected lumbosacral strain.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The Veteran served on active duty from December 1952 to September 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  However, the case is under the control of the RO in Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to extraschedular consideration for service-connected lumbosacral strain under the provisions of 38 C.F.R. § 3.321(b)(1) and for TDIU will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran's lumbosacral strain is manifest primarily by subjective complaints of pain, and objective evidence of forward flexion limited to no more than 30 degrees, extension to no more than 10 degrees, right lateral flexion to no more than 12 degrees, left lateral flexion to 0 degrees, and bilateral rotation to no more than 8 degrees; X-ray studies show prominent extensive degenerative changes with spondylolisthesis, spinal stenosis and neural foraminal narrowing.  There is evidence of decreased sensory function affecting the cutaneous branches of both lower extremities attributed to the Veteran's lumbosacral strain.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 60 percent for service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), which imposes a duty on VA to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted his claim for an increased disability rating in February 2008.  He was sent a letter in March 2008 which notified him that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical evidence demonstrating a worsening or increase in severity of the disability.  The March 2008 letter, as a well as an October 2008 VA letter, also notified him that a claimant could also provide, or ask VA to obtain, lay evidence, as well as medical evidence, demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  Specifically, he was informed in the letters of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The March 2008 and October 2008 letters also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess.  The March 2008 letter was issued prior to initial adjudication of the Veteran's claim in July 2008.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran's service treatment records, VA medical treatment records and evaluation are of record, as well as the written contentions regarding the circumstances of his lumbosacral spine disability.

A VA examination with respect to the issue on appeal was obtained in July 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the July 2009 VA orthopedic examination is adequate as it is predicated on a review of the claims files and all pertinent evidence of record, and provides complete rationales for the opinions stated and fully addresses the rating criteria that are relevant to rating the Veteran's lumbosacral spine disability.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected lumbosacral strain is currently rated as 60 percent disabling under the previous rating criteria under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295.  The regulations for evaluating spine disabilities were amended effective September 26, 2003.  As the Veteran filed his claim subsequent to the effective date for the amended rating criteria, his claim must be considered under the General Rating Formula for Diseases and Injury of the Spine, under Diagnostic Codes 5235-5243.  It provides a disability rating of 40 percent for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for a disability rating in excess of 60 percent under the rating criteria.  38 C.F.R. § 4.7.  VA treatment records, dating from June 2007 to February 2010, show the Veteran intermittently complained of chronic low back pain and several treatment records indicated that examination revealed tenderness over the lumbar paravertebral spaces.  Diagnoses often included failed low back syndrome status post lumbar laminectomy.  The July 2009 VA orthopedic examination notes that the Veteran was unable to stand for more than 3 minutes and used a scooter.  Examination revealed guarding and tenderness of the lumbar spine.  Range of motion testing shows lumbosacral spine flexion to no less than 30 degrees, extension to no less than 10 degrees, lateral flexion to the right to no less than 12 degrees, lateral flexion to the left to 0 degrees and bilateral lateral rotation to no less than 8 degrees.  Although the Veteran had great difficulty completing 3 repetitions of range of motion testing, the July 2009 examiner found no objective evidence of any additional limitations due to painful motion during range of motion testing.  The examiner indicated that there was no joint ankylosis.  There was evidence of a decrease in sensory function affecting the cutaneous branches of the left and right lower extremities and straight leg raising test was positive, although Babinski sign was negative (normal) on both sides.  Muscle strength was 5/5 in both lower extremities and neurologic examination also revealed normal coordination.  

There is no objective evidence of ankylosis of the whole spine to warrant a higher 100 percent disability rating under the criteria set forth in the General Rating Formula for Disease and Injuries of the Spine.  In this respect, July 2009 CT scan studies of the lumbar spine did show prominent extensive degenerative changes with spondylolisthesis, spinal stenosis and neural foraminal narrowing.  Although the VA examination report shows that the Veteran complained of pain during range of motion testing, the Board finds that this painful motion is contemplated by the current disability rating.  Likewise, the VA examiner found that the Veteran did not have any additional limitation due to painful motion, incoordination, fatigability or weakness, with repetition of range of motion testing.  

With respect to separately evaluating the orthopedic and neurological manifestations of the Veteran's lumbar spine disability, the Board finds that this would not result in a rating higher than the currently assigned 60 percent.  Although the July 2009 VA examination report notes the Veteran complained of neurologic symptoms including shooting pain into both legs and numbness, neurological testing revealed a decrease in sensory function affecting the cutaneous branches of the left and right lower extremities.  Moreover Babinski sign and cranial nerve functions were normal at the time.  At the most, the Veteran has demonstrated sensory changes in the cutaneous branches of the bilateral lower extremities which are rated as no more than mild or moderate incomplete paralysis and warrant no more than a noncompensable disability rating.  See 38 C.F.R. § 4.124a, Code 8529 (2010).

Therefore, Board cannot conclude that the overall disability more closely approximates the criteria for a 100 percent disability rating for lumbosacral strain under Diagnostic Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine, at any time during the pendency of his claim, as there is no objective evidence of unfavorable ankylosis of the whole spine to warrant a higher disability rating.  In reaching this determination, the Board has considered the provisions of 38 C.F.R. § 4.7, and DeLuca v. Brown, supra., but for the reasons discussed above, finds that the current 60 percent disability rating adequately considers and encompasses any limitation of motion due to pain, lack of endurance, incoordination or any associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  

The Board has also considered whether a higher disability evaluation could be assigned under Diagnostic Code 5243, for the Veteran's diagnosed extensive degenerative changes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  However, the maximum disability rating under these rating criteria is 60 percent.  The maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  There is no evidence that the Veteran experienced any incapacitating episodes resulting from IVDS as defined by VA at any time during the course of his appeal.  In this respect, the evidence of record fails to show that the Veteran had any incapacitating episodes of back pain that required him to stay in bed as either prescribed or supervised by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  



ORDER

A schedular evaluation in excess of 60 percent for lumbosacral strain is denied.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b). 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The July 2009 VA orthopedic examiner noted that the Veteran was confined to his scooter or a wheelchair for most of the day and that it would be difficult for him to get to and from work.  The examiner opined that the Veteran was not employable "at any position that requires he lift or stand/walk for any length of time."  The examiner noted that the Veteran had radiculopathy as well and required narcotic pain medication for treatment of his low back pain and opined that this made "it unlikely that he would be employable."

Ratings are based as far as practicable, upon the average impairment of earning capacity.  In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1)(2010).

Likewise, a total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities are lumbosacral strain, rated 60 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated noncompensably disabling.  The combined evaluation is 60 percent.  Thus, his service-connected disabilities do not meet the schedular criteria for a TDIU rating (i.e. that a veteran must have one service-connected disability rated at 60 percent or higher or two or more service-connected disabilities, with one disability rated at 40 percent or higher, with a combined rating of 70 percent or higher).  As such, the criteria for a total rating under the provisions of 38 C.F.R. § 4.16(a) are not met.  

As noted above, in this case the evidence of record indicates that the Veteran is unemployable as a result of his service-connected low back disability exclusively.  While he also has significant nonservice-connected disabilities, it is clear that the July 2009 VA examiner considered his low back disability alone in determining that it rendered him unemployable.  Therefore, the record reasonably raises the question of whether the Veteran's disability has markedly interfered with his employment pursuant to 38 C.F.R. § 3.321(b)(1), and/or whether he is unable to secure and follow a substantially gainful occupation by reason of service-connected disability pursuant to 38 C.F.R. § 4.16(b).

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), and further may determine, after an initial review by the authorities pursuant to §§ 3.321(b)(1) and 4.16(b), the propriety of assigning an extraschedular evaluation.  Smallwood, supra. (acknowledging that precedent did "not limit the [Board's] duty to consider whether an extra-schedular rating should be addressed by the appropriate official"); Floyd, supra. ("38 C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an extraschedular rating through certain officials who possess the delegated authority to assign such a rating in the first instance").  In determining whether unemployability exists, consideration may also be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  Thus, the Board determines that remand for consideration of the issues of entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16 (b), is warranted.


Accordingly, the case is REMANDED for the following actions:

1.  After any necessary development has been completed to the extent possible, the case should be forwarded to the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating for the Veteran's increased rating claim, pursuant to the provisions of 38 C.F.R. § 3.321(b), and/or for his TDIU claim, pursuant to the provisions of 38 C.F.R. § 4.16(b).  

2.  Thereafter, VA should readjudicate the issue on appeal.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


